t c memo united_states tax_court david j edwards petitioner v commissioner of internal revenue respondent docket no filed date noel w spaid for petitioner dale a zusi for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following deficiencies in petitioner’s federal income taxes and associated penalties penalty tye dec deficiency sec_6662 a dollar_figure dollar_figure big_number big_number after concessions by the parties the issues for decision are whether petitioner failed to report dollar_figure of income for we hold he did whether petitioner is entitled to deduct any portion of the dollar_figure that he claimed for on schedule c profit or loss from business and that respondent disallowed we hold he is not whether petitioner is entitled to deduct any airplane expenses on schedules c of his and tax returns we hold he is not whether petitioner is entitled to deduct any expenses of maintaining his personal_residence as a trade_or_business under sec_162 and sec_280a we hold he is not whether petitioner is liable for penalties under sec_6662 for and we hold he is whether sanctions under sec_6673 should be imposed on petitioner or his counsel we hold that petitioner ‘unless otherwise indicated section references are to the internal_revenue_code as in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure - - should be penalized and that respondent should submit an affidavit of costs for the court’s use in deciding whether and to what extent petitioner’s counsel should be liable for respondent’s excess costs and the amount of the penalty to be imposed on petitioner findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the attached exhibits are incorporated herein by this reference petitioner resided in clovis california when he filed the petition petitioner is a medical doctor who has been practicing preventive medicine since during the years in issue petitioner carried on his medical practice under the name sunnyside medical petitioner also makes movies for use in his medical practice provides religious and spiritual guidance to patients markets music written by his father and composes music petitioner also acts as a registered medical examiner for the federal aviation administration petitioner did not track the receipts and expenditures of his spiritual music and movie- making activities separately from those of his medical practice during the years in issue petitioner resided pincite burl avenue clovis california burl avenue residence petitioner did not see patients at the burl avenue residence however he - made and received patient telephone calls at the burl avenue residence and prepared for meetings with patients he also stored audio and video equipment at the burl avenue residence petitioner’s main medical office was pincite south clovis avenue fresno california fresno office petitioner also maintained medical offices in merced california and burbank california petitioner stored some of his film-making equipment at the burl avenue residence because he believed it was more secure than the studio where he had originally stored the equipment petitioner’s film and music equipment was not inventory held_for_sale to customers in the ordinary course of business but was instead used by petitioner to make films and recordings in on the advice of estate preservation services eps operated by robert l henkell henkell petitioner transferred ownership of his medical practice his movie and sound equipment his airplane and other vehicles his personal_residence and other assets to seven separate trusts attached as an appendix to this opinion are a diagram and a schedule prepared by eps showing the ownership of petitioner’s trust entities and the flow of funds among them petitioner’s revocable_trust held complete ownership of the focus trust which in turn held complete ownership of the remaining trusts petitioner retained direct or - indirect beneficial_ownership of all trust assets petitioner also continued to exercise control_over the trust assets after the transfers although petitioner did not recognize or report any gain when he transferred his assets to these trusts the trusts took depreciation_deductions on the transferred assets based on their alleged fair market values at the time of transfer to the trusts rather than on the original cost or depreciated basis in petitioner’s hands in the commissioner determined that henkell and eps were engaged in promoting illegal tax_shelters designed to claim excessive and or improper deductions and assessed penalties of dollar_figure each against henkell and eps pursuant to sec_6700 in the commissioner obtained from the u s district_court for the eastern district of california an injunction preventing eps and henkell from rendering tax_shelter advice in 202_f3d_1093 9th cir the court_of_appeals for the ninth circuit affirmed the injunction issued by the district_court holding among other things that eps and henkell knowingly made false statements to taxpayers concerning the tax benefits of the trusts they promoted as tax_shelters petitioner filed form_1040 u s individual_income_tax_return reporting dollar_figure in taxable_income for and dollar_figure -- - in taxable_income for these returns reported federal_income_tax liabilities of dollar_figure for and dollar_figure for bach of the trusts filed form sec_1041 u s income_tax return for estates and trusts for tax years and reporting negative taxable_income ’ petitioner did not keep a general ledger accounting system instead petitioner’s counsel admitted at trial that petitioner’s records consisted of just gross_receipts a massive amount of receipts he does not keep journals and stuff like that on date respondent sent a form letter to petitioner’s current spouse jeanee girazian who at the time was living with and working for petitioner and was a named trustee of his trusts respondent’s letter stated that he had information that ms girazian might be involved in trust arrangements used for tax_avoidance purposes the letter cited substantial_authority holding abusive trusts invalid and recommended that ms girazian obtain independent advice regarding the validity of the trusts respondent issued notices of deficiency to the trusts disallowing all trust deductions the trusts failed to file petitions to the tax_court within the 90-day period provided by sec_6213 respondent thereupon assessed deficiencies against the trusts respondent has agreed to hold in abeyance efforts to collect the assessed deficiencies from the trusts while the case at hand is pending in view of the agreement of the parties in the case at hand that the trusts should be disregarded for federal_income_tax purposes since their inception it is understood that the assessments against the trusts will be abated - respondent commenced an audit of petitioner’s and tax returns after date respondent sent petitioner a letter requesting that he produce his records for examination on date respondent’s examiner met petitioner and his adviser ilena hamilton at respondent’s office petitioner began the meeting by stating that he would not provide any information concerning the trusts he had formed because he was under some unspecified duty not to disclose trust information petitioner told respondent’s agent to obtain the trust information from the trustees petitioner refused to identify the trustees or to disclose how respondent could obtain the information respondent then asked whether petitioner had brought any personal records to support his return in response petitioner read a lengthy prepared statement objecting that it was improper for respondent to audit more than year’s return at a time he stated that he would not provide any records until respondent in writing answered certain questions and even then he would produce only those documents that would not violate my fourth_amendment rights which guarantee the right to privacy of one’s house papers effects and my fifth_amendment right which guaranties that one cannot be compelled to be a witness against ‘the meeting was taped anda full transcript of the meeting was admitted into evidence --- - oneself petitioner failed to specify how any of these privileges would apply to the financial records that formed the basis for his returns petitioner demanded written answers to his questions before he would consider cooperating with respondent’s examination petitioner demanded a written response stating the basis for respondent’s examiner’s authority to conduct the examination the statutory authority for the examination you have to show us where gets its implementing implant excuse me implementing authority and if that implementing authority on is all inclusive to the outside of the definition and whether respondent could establish that petitioner had income from one of the sources identified in sec_1_861-8 income_tax regs at the meeting respondent’s examiner displayed her badge to establish her authority to conduct the examination and cited sec_7602 to establish the statutory authority for the examination respondent’s examiner advised petitioner both at the meeting and ina letter dated date that statutes are enforceable even if there are no regulations interpreting them and sec_1_861-8 income_tax regs is irrelevant to petitioner’s returns and to the examination petitioner did not produce his records in response to --- - respondent’s letter of date petitioner’s conduct constituted refusal to cooperate with respondent’s examination on date respondent issued a formal summons for petitioner’s records on date petitioner sent a letter to respondent making frivolous tax_protester arguments by citing portions of statutes and court decisions entirely out of context and demanding that respondent answer a new set of frivolous guestions petitioner signed his letter without prejudice ucc the letter evidences petitioner’s continued refusal to cooperate with respondent’s examination on date petitioner and his counsel attended a meeting with respondent’s examining agents again petitioner did not produce records in response to the summons and continued to make frivolous demands because petitioner did not produce records to support his return positions respondent elected to use an indirect method the bank_deposits method to determine petitioner’s tax_liability on date respondent issued a notice_of_deficiency to petitioner respondent did not send a preliminary 30-day_letter before issuing the notice_of_deficiency the period of limitations for making an assessment of petitioner’s tax_liability would have otherwise expired on date - in the notice_of_deficiency respondent determined that the trusts created by petitioner were shams with no economic_substance and should be disregarded or were grantor trusts all of whose income is taxable to petitioner respondent determined that petitioner’s reported gross_income should be increased by the gross_income reported by the trusts dollar_figure for and dollar_figure for and by unexplained deposits made to petitioner’s bank account dollar_figure for and dollar_figure for and to one of petitioner’s trust bank accounts dollar_figure for respondent disallowed all deductions claimed by petitioner and the trusts because petitioner failed to provide substantiation for the deductions claimed on his returns dollar_figure for and dollar_figure for respondent made other computational adjustments to petitioner’s returns resulting from the additional income respondent determined such as determining that petitioner underreported self-employment taxes by dollar_figure for and dollar_figure for as a result of these adjustments respondent determined deficiencies of dollar_figure for and dollar_figure for respondent also determined that petitioner is liable for percent accuracy-related_penalties under sec_6662 because petitioner was negligent or disregarded rules and regulations in understating his taxable_income made substantial understatements of income_tax and had not shown reasonable_cause for the understatements applying the 20-percent rate to the deficiencies respondent determined penalties of dollar_figure for and dollar_figure for petitioner timely filed an original petition and an amended petition with this court in his amended petition petitioner argued that all adjustments respondent made were erroneous petitioner claimed his trusts were valid and that the grantor_trust_rules do not apply because he held neither legal nor equitable_title to the trust assets petitioner in his amended petition also asserted the delpit issue that the tax_court lacks jurisdiction over his petition because respondent made the determination without sending him a 30-day_letter without advising him of his administrative rights and without giving him an opportunity for adequate administrative review according to petitioner’s counsel this denial has cost petitioner undue burden of tax_court litigation that could have been resolved administratively the trial of this case occurred over days separated by more than months this delay was caused in large part by the failure of petitioner’s counsel to organize in coherent fashion the exhibits she wished to include in the second of three stipulations of fact the first and third stipulations of fact prepared primarily by respondent were filed with the court at the beginning of the first day of trial the second stipulation of fact prepared primarily by petitioner’s counsel was filed subject_to numerous objections to many exhibits by respondent on relevance hearsay authentication or lack of foundation grounds almost months after the first day of trial before trial in petitioner’s trial memorandum and during the first day of trial petitioner made two additional claims that the statutory_notice_of_deficiency was invalid because the wholesale disallowance of deductions amounted to a lack of determination the scar issue and that the internal_revenue_service is not an agency of the u s government the agency issue at the beginning of the second day of trial petitioner through his counsel made two oral motions to shift the burden_of_proof to respondent under sec_7491 claiming that petitioner had cooperated at all levels and for imposition of a penalty on respondent under sec_6673 on the ground that respondent by not offering petitioner an appeals_office conference prior to issuance of the statutory notice had deprived petitioner of administrative remedies during both trial days petitioner continued to claim that the trusts were valid for federal_income_tax purposes the first day of trial dealt primarily with the validity of the trusts and events occurring during the audit these subjects were also covered during the second day of trial in the cross-examination of the revenue_agent who had examined petitioner’s returns and direct testimony of petitioner the second day of trial also covered petitioner’s attempts to prove additional deductions using amended returns for petitioner and the trusts more than months after the second day of trial and shortly before posttrial briefs were originally due respondent and petitioner entered into a superseding stipulation of settled issues that resolved many of the issues previously in dispute between the parties the parties stipulated that the trusts were invalid for federal_income_tax purposes and that all the trust income and deductions should be allocated to petitioner in addition both petitioner and respondent made substantial concessions regarding the deficiencies the following table shows the amount of schedule c deductions and cost_of_goods_sold originally claimed the amount that respondent has agreed to allow the disallowed amount that petitioner has conceded and the amount that remains in dispute claimed dollar_figure dollar_figure allowed big_number big_number disallowed big_number big_number disputed big_number --- the parties also stipulated that petitioner failed to report income of dollar_figure in and that petitioner is entitled to deductions on schedule a itemized_deductions of dollar_figure for and dollar_figure for subject_to any statutory limitations - - based on petitioner’s adjusted_gross_income the parties stipulated that petitioner is subject_to self-employment_tax and is entitled to a deduction for one-half of the self-employment_tax and that the exemption and taxability of petitioner’s social_security receipts are computational and depend on petitioner’s adjusted_gross_income finally the parties agreed that the only issues in dispute for the court to decide are the first five issues discussed below in addition to those five issues respondent requested in his posttrial brief that we impose penalties against petitioner under sec_6673 petitioner objected to the imposition of sec_6673 penalties contending that his arguments were correct and requesting that we specifically address the delpit scar and agency issues opinion petitioner’s failure to report dollar_figure of income in sec_6001 provides that every person liable for any_tax imposed by this title or the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1 6001-l1 a income_tax regs requires any person required to file a return to keep such permanent books of account or records including inventories as are -- - sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax petitioner did not maintain any books of account for his medical practice or his other activities petitioner’s counsel acknowledged that petitioner’s records consisted of just gross_receipts a massive amount of receipts he does not keep journals and stuff like that petitioner did not offer any books of account into evidence before filing the petition in this case petitioner refused to produce any documents in response to respondent’s informal and formal requests or to substantiate the income and deductions reported on his and his trusts’ federal_income_tax returns petitioner improperly refused to provide any documents related to his trusts petitioner refused to produce his personal return documents unless respondent provided acceptable to him written responses to his questions petitioner’s questions were improper and he had no right to require responses to them before producing documents even though respondent was under no obligation to do so respondent provided clear written responses to petitioner’s improper questions even after receiving the responses petitioner failed to produce any documents to support his returns petitioner provided no support for his contention that he was under some privilege not to produce the trust -- - documents in his possession or under his control we are aware of no such privilege see barmes v commissioner aftr 2d ustc par big_number at big_number 7th cir taxpayer’s argument that trust information was confidential or privileged held to be frivolous the barmeses should count themselves fortunate that the commissioner did not ask for additional sanctions in this court affg tcmemo_2001_155 131_fsupp2d_10 n d c cir expressing serious doubts about validity of trustee’s confidentiality claims because petitioner did not maintain proper books of account and wrongfully failed to produce records to substantiate his return positions respondent used an indirect method of determining petitioner’s taxable_income we have repeatedly upheld the use of an indirect method to determine taxable_income where the taxpayer fails to maintain or produce sufficient records to establish the taxpayer’s proper tax_liability for example in judy v commissioner tcmemo_1997_232 we stated every taxpayer is required to maintain sufficient records to enable the commissioner to establish the amount of his taxable_income sec_6001 sec_1_6001-1 and b income_tax regs if such records are lacking the commissioner may reconstruct the taxpayer's income by any indirect method that is reasonable under the circumstances 967_f2d_986 4th cir affg tcmemo_1990_618 92_tc_661 schellenbarg v commissioner 1t c affd in part and revd and remanded in part on another issue 283_f2d_871 6th cir xk k respondent used the bank_deposits method to reconstruct petitioner’s income as we recognized in zuckerman v commissioner t c memo use of the bank_deposits method for reconstructing income is well established dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir 64_tc_651 affd 566_f2d_2 6th cir under the bank_deposits method there is a rebuttable_presumption that all funds deposited to a taxpayer's bank account constitute taxable_income 335_f2d_671 5th cir 132_f2d_775 2d cir affg 45_bta_104 dileo v commissioner supra pincite the commissioner must take into account any nontaxable sources of deposits of which she is aware in determining the portion of the deposits that represent taxable_income but she is not required to trace deposits to their source petzoldt v commissioner supra estate of mason v commissioner supra pincite the bank_deposits analysis was guite complex by reason of the massive number of financial transfers petitioner made through his web of trusts and accounts petitioner made many transfers between accounts in his name in the names of the eight trusts he created and in the name of his current spouse jeanee girazian in order to avoid double counting income it was necessary for respondent to exclude transfers made between accounts respondent introduced into evidence a detailed bank_deposits analysis itemizing the specific deposits that respondent treated as constituting income to petitioner -- - once the commissioner makes a prima facie case of unreported income using the bank_deposits method and has made a determination in the notice_of_deficiency the taxpayer bears the burden of proving that the deposits identified by the commissioner as unreported income do not in fact represent unreported income 181_f3d_1002 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous affg tcmemo_1997_97 102_tc_632 96_tc_858 petitioners not the government bear the burden of proving that respondent’s determination of underreported income computed using the bank_deposits method of reconstructing income is incorrect affd 959_f2d_16 2d cir beck v commissioner tcmemo_2001_270 bank_deposits are prima facie evidence of income petitioner moved at trial that respondent should bear the burden_of_proof under sec_7491 under which the burden_of_proof is placed on respondent as to any factual issue for which petitioner offers credible_evidence that is relevant to his liability for the income_tax deficiencies if certain conditions have been satisfied according to the legislative_history of sec_7491 the taxpayer has the burden of proving that it meets each of these conditions because they are necessary prereguisites to establishing that the burden_of_proof is on the secretary s rept pincite 1998_3_cb_537 among other conditions petitioner must show that he has maintained all records required under this title and has continued kling v commissioner tcmemo_2001_78 absent some explanation a taxpayer's bank_deposits represent taxable_income the taxpayer has the burden of proving that the bank_deposits came from a nontaxable source respondent made a prima facie case by identifying deposits to petitioner’s accounts it was therefore incumbent upon petitioner to show a nontaxable source for the deposits petitioner failed to offer credible_evidence to show that any of the deposits respondent identified in his bank_deposits analysis were from nontaxable sources petitioner’s tax adviser catherine carroll carroll offered into evidence the front of a check in the amount of dollar_figure carroll claimed that the check had been deposited to one of petitioner’s accounts and had continued cooperated with reasonable regquests by the secretary for witnesses information documents meetings and interviews sec_7491 b petitioner did not maintain proper books_and_records as required by the regulations and did not cooperate with respondent’s reasonable requests for information and documents during the examination because petitioner did not satisfy the conditions of sec_7491 he bears the burden_of_proof with respect to the income_tax deficiencies respondent determined -petitioner hired carroll to provide forensic accounting services and expert testimony in connection with this case she was not involved in the creation of petitioner’s trusts nor in the preparation of petitioner’s and the trusts’ original federal_income_tax returns at trial carroll did submit on behalf of petitioner and the trusts amended federal_income_tax returns because respondent claimed from the beginning and petitioner has now conceded that all trust items are taxable to petitioner the trust returns and proposed amendments are nullities throughout this opinion we will refer to carroll as petitioner’s tax adviser - - been double counted in respondent’s bank_deposits analysis the check was not timely exchanged with respondent and the back of the check was not offered into evidence without the back of the check it was impossible to determine to which account the check had been deposited petitioner failed to establish that the check represents a deposit that was treated by respondent as coming from a taxable source instead of providing evidence of a nontaxable source for the deposits respondent identified in his bank_deposits analysis carroll attempted to offer an alternative bank_deposits analysis in preparing her bank_deposits analysis carroll assumed that all income from a taxable source was deposited into the medicine international account or one of petitioner’s j g edwards accounts carroll testified that her assumption was based on assurances from petitioner carroll admitted that she could not specifically identify where the deposits came from in this case we do not accept petitioner’s unsworn self- serving statements to carroll upon which she based her analysis as credible petitioner intentionally created a confusing web of bank accounts in his own name in the names of his eight trusts and in the name of his current spouse and engaged in numerous interaccount transfers petitioner failed to maintain a proper accounting system to keep track of these transactions and has been unable to explain with documentary_evidence the sources of --- - the deposits respondent identified as taxable_income under these circumstances we do not accept carroll’s bank_deposits analysis on brief respondent states that his revised bank_deposits analysis fixes petitioner’s unreported income for as dollar_figure rather than dollar_figure we sustain respondent’s concession to this effect petitioner’s right to schedule c deductions and cost_of_goods_sold in of dollar_figure because petitioner provided no documentation to substantiate deductions respondent disallowed all deductions petitioner claimed during discovery in this case petitioner finally provided documentation to substantiate some of his business_expense deductions on the basis of the documentation petitioner provided during this case respondent allowed dollar_figure of the dollar_figure in business_expense deductions and cost_of_goods_sold petitioner claimed for and dollar_figure of the dollar_figure in business_expense deductions petitioner claimed for petitioner conceded the balance he claimed for but has not conceded the balance claimed for we must therefore decide whether petitioner has substantiated any business_expense deductions and cost_of_goods_sold for in excess of the amount allowed by respondent taxpayers who dispute the commissioner’s disallowance of deductions claimed on their returns must show they satisfied the -- - specific statutory regquirements entitling them to the claimed deductions 292_us_435 81_tc_806 affd without published opinion 767_f2d_931 9th cir while the court may estimate the amount of allowable deductions where a taxpayer establishes his entitlement to but not the amount of the deductions 39_f2d_540 2d cir any such estimate must have a reasonable evidentiary basis 85_tc_731 without a reasonable evidentiary basis the court’s allowance of deductions would amount to unguided largesse 245_f2d_559 5th cir respondent disallowed amounts claimed on petitioner’s returns for cost_of_goods_sold car and truck expenses commissions and other_property lease in his posttrial brief petitioner claimed dollar_figure in alleged payments made to alpine industries as cost_of_goods_sold and claimed deductions for dollar_figure in fiduciary fees for dollar_figure in car and truck expenses for travel between petitioner’s fresno and merced offices and for dollar_figure in rent paid for petitioner’s burbank office on brief petitioner did not cite any evidence in the record to substantiate these deductions the alleged fiduciary fees were not claimed on any return and were not listed by petitioner as a disputed item in the - - stipulation of facts and we were unable to find any reference at trial to these alleged fees petitioner’s brief contains no citation of the record to support this claim petitioner alleges on brief that dollar_figure was paid to alpine industries for cost_of_goods_sold there is no evidence in the record to support petitioner’s contention that he made payments of dollar_figure to alpine industries indeed petitioner’s tax adviser carroll testified that the cost_of_goods_sold amount was based primarily on payments made from one of petitioner’s bank accounts to another which was held in the name of the claw trust respondent conceded a deduction of dollar_figure for amounts petitioner paid to alpine industries petitioner has not substantiated any portion of the balance of the amount claimed petitioner states on brief that he should be allowed to deduct dollar_figure in car expenses for his travel between his fresno and merced offices petitioner must meet the strict substantiation requirements of sec_274 with respect to travel_expenses except as otherwise provided in the regulations sec_274 requires the taxpayer to substantiate with adequate_records or sufficient evidence corroborating his own statements the amount of the expense the time and place of the travel and the business_purpose of the expense under the regulations to meet the adequate_records requirement of sec_274 a taxpayer shall maintain an account book -- - diary log statement of expense trip sheets or similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date emphasis added petitioner did not maintain a mileage log carroll testified that petitioner made one round trip between his fresno and merced offices every other wednesday petitioner testified that the distance between his fresno and merced offices was miles each way respondent allowed a deduction for miles of travel per week at the statutory mileage rate of cents per mile dollar_figure per year petitioner failed to explain coherently the basis for the additional_amounts claimed petitioner’s testimony suggests the additional_amounts claimed are an estimate of commuting expenses between his home and office commuting expenses are not deductible see sec_162 413_us_838 32_tc_947 affd per curiam 283_f2d_865 5th cir reynolds v commissioner tcmemo_2000_20 commuting expenses between a home_office and another place of business are deductible if the home_office is the taxpayer’s principal_place_of_business 113_tc_106 73_tc_766 gosling v - - commissioner tcmemo_1999_148 petitioner’s residence was not his principal_place_of_business therefore he is not entitled to deduct his commuting expenses petitioner claims on brief without any citation of the record that the other_property lease amounts represent rent paid to the landlord for the burbank office respondent allowed a deduction for all rent paid for use of the burbank office it is apparent that petitioner has not shown what the dollar_figure in claimed other_property lease expenses was for petitioner did not substantiate his other_property lease claim petitioner argues on brief that dollar_figure should be allowed for repairs and maintenance respondent already allowed this amount petitioner’s presentation to the court was so disorganized that petitioner apparently briefed an issue that is not in dispute respondent has allowed deductions for all amounts petitioner substantiated petitioner has presented no credible_evidence to support the allowance of additional deductions we therefore uphold respondent’s determination disallowing schedule c deductions and cost_of_goods_sold of dollar_figure airplane expenses petitioner asks the court to allow him a deduction for expenses relating to his airplane petitioner did not claim deductions for airplane expenses on his return nor did he seek allowance of deductions for airplane expenses in his petition to - - this court petitioner made no motion to amend his petition and raised this issue for the first time at trial respondent contends that we should not consider petitioner’s request because petitioner failed to raise the issue in his petition we have held on numerous occasions that we will not consider issues which have not been pleaded 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 brumley v commissioner tcmemo_1998_424 copies of petitioner’s flight log were received in evidence and we heard his testimony on the subject the issue was tried by consent see rule b and we will consider the issue on the merits for the reasons set forth below we deny petitioner’s belated claims for the deductibility of airplane expenses first petitioner did not show the travel_expenses were not incurred in commuting from his home taxpayers cannot deduct commuting expenses even if the taxpayer’s home is a long distance from his office in 326_us_465 the supreme court denied a deduction for travel_expenses between the taxpayer’s home in jackson mississippi and his office in mobile alabama stating whether he maintained one abode or two whether he traveled three blocks or three hundred miles to work the nature of these expenditures remained the -- p7 - same see also 407_f2d_243 10th cir 388_f2d_671 9th cir 52_tc_837 affd without published opinion aftr 2d ustc par 1st cir petitioner offered conflicting testimony at trial as to whether his airplane was used for commuting at one point he testified i do go from the home_office to the airport for transportation by plane to burbank where my other office is and have a car at the airport in burbank to link up with that airport and my office there he then attempted to change this testimony i usually leave on a friday afternoon from the medical office in fresno and go to the burbank office it’s mainly office to office commuting after trial petitioner attempted to clarify his testimony with a self-serving hearsay declaration submitted with his reply brief petitioner states in the declaration that he never travels directly from his home to burbank but instead always leaves from his fresno office we decline to consider petitioner’s declaration submitted after trial the statements are hearsay and untimely and we do not find the statements in the declaration to be credible in light of petitioner’s spontaneous trial testimony - - second petitioner’s travel_expenses are subject_to the strict substantiation requirements of sec_274 and sec_280f d petitioner failed to substantiate the amount of his expenses or the time place and business_purpose of his travel petitioner’s flight log was not legible and did not contain the specific information required by sec_274 such as the business_purpose of each flight petitioner claimed that the airplane was used for travel to and from his burbank office for travel to business meetings none of which were substantiated and for maintaining his flying proficiency which he claims is helpful but not strictly required for maintaining his status as a medical examiner for airline pilots petitioner’s compliance with the strict substantiation requirements of sec_274 1s necessary in order to enable the court to determine the percentage of business use and thus the allowable_amount of petitioner’s claimed deductions see 97_tc_670 treating flight training personal_use and maintenance flights as nonbusiness use and allowing deduction only for business--use portion of expenses with respect to deductions other than depreciation petitioner must establish that the expenditures were ordinary necessary and reasonable id pincite marshall v commissioner tcmemo_1992_65 to establish that the expenses are ordinary - - petitioner must show that the expenses were of the type expected to be incurred in his business and were not personal expenses_incurred for pleasure see noyce v commissioner supra pincite marshall v commissioner supra petitioner must also establish that the expenses were reasonable under the circumstances this requires petitioner to establish that the expenses did not exceed the income earned or expected from the activity see noyce v commissioner supra pincite petitioner failed to show that he generated a profit from having a burbank office in particular he did not show that his friday afternoon trips to burbank were made for business and not personal purposes petitioner has failed to establish his entitlement to the deductions for airplane expenses therefore petitioner’s request to deduct airplane expenses is denied home_office deduction petitioner seeks to deduct two-thirds of the expenses of maintaining his home including his mortgage payments both principal and interest taxes insurance and utilities as above-the-line business_expenses under sec_162 and sec_280a petitioner has already been allowed an itemized_deduction for mortgage interest and real_estate_taxes the repayment of mortgage principal is of course not deductible 461_us_300 petitioner appears to be seeking a double deduction which of course is not permissible -- - respondent objects to the court’s consideration of petitioner’s request to deduct as business_expenses two-thirds of the expenses_incurred in maintaining his home because petitioner did not assert the claim in his petition although petitioner did not properly plead this issue it was tried by consent and we will decide it petitioner has failed to establish his entitlement to deduct two-thirds of the costs of maintaining his home or any portion of such costs under sec_280a no deduction is allowed for expenses relating to a dwelling_unit used as a residence unless a portion of the residence is exclusively used ona regular basis as either the principal_place_of_business of the taxpayer or as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business petitioner did not use his home as his only place of business he maintained business offices in fresno merced and burbank in addition petitioner failed to establish that his residence was his principal_place_of_business the location of the taxpayer’s important or significant business activities is an important indicator of the principal_place_of_business in 506_us_168 the supreme court held that an anesthesiologist’s principal_place_of_business was the hospital where he performed his medical services not his --- - home_office see also chong v commissioner tcmemo_1996_232 rejecting argument by medical doctor that billing and collecting from patients constitutes a separate trade_or_business like the anesthesiologists in soliman and chong petitioner does not see patients at his home_office petitioner maintains separate medical offices at which he performs the most important functions of his medical practice petitioner’s home_office was not the principal_place_of_business for his medical practice or the place used by patients clients or customers in meeting or dealing with petitioner in the normal course of his trade_or_business petitioner argues that his home is the principal_place_of_business for his separate trade_or_business of making films and writing and selling music however petitioner did not establish how much time he spent or money he made on his film and music activities petitioner testified that any receipts from his film and music activities were commingled with those of his medical practice and could not be accounted for or determined separately any home-office deduction would be limited to the gross_income derived from the business use of the residence sec z280a c tobin v commissioner tcmemo_1999_328 petitioner did not establish that the revenues from the use of his home would exceed his claimed deductions for mortgage interest and real_estate_taxes allocable to such use that were - - allowed irrespective of whether the home was used for business petitioner also failed to establish he conducted a separate trade_or_business of making films or of composing and selling music petitioner testified he produced no films in either or other than a few slide presentations in used in his medical practice petitioner also failed to establish that expenses relating to a separate trade_or_business of making films or composing and selling music would have been allowable under sec_183 which disallows losses from activities not engaged in for profit finally petitioner failed to establish that his proposed allocation of home expenses was appropriate petitioner’s proposed allocation is based on an estimate of the portion of his home used to store his film and music equipment a deduction for use of a home for storage of business property is allowed if the dwelling is the sole fixed location of such trade_or_business and is used as a storage unit for the inventory or product samples of the taxpayer’s trade_or_business sec_280a banatwala v commissioner tcmemo_1992_483 petitioner used his residence to store audio and video equipment used to make films and music not inventory held_for_sale to customers or samples petitioner also failed to establish that his home is the sole location of his trade_or_business we therefore deny petitioner’s request to deduct two-thirds or any portion of the - - expenses of maintaining his home as a trade_or_business expense under sec_162 and sec_280a because he failed to substantiate his entitlement to the claimed deductions accuracy-related_penalties under sec_6662 a sec_6662 imposes a 20-percent penalty on the underpayment_of_tax attributable to among other things the taxpayer’s negligence sec_6662 or substantial_understatement_of_income_tax sec_6662 negligence is defined to include the failure to make a reasonable attempt to comply with the tax laws sec_6662 a substantial_understatement is an understatement for the taxable_year exceeding the greater of percent of the proper tax or dollar_figure sec_6662 d a sec_7491 imposes on respondent the burden of production of evidence that the sec_6662 penalty is appropriate but respondent need not produce evidence regarding reasonable_cause see 116_tc_438 petitioner reported federal_income_tax liabilities of dollar_figure for and dollar_figure for on the basis of concessions made thereafter and this court’s rulings petitioner’s tax_liability - -- will substantially exceed the amounts shown on his returns petitioner substantially understated his tax_liabilities for and moreover petitioner was negligent he failed to maintain adequate_records of his income and deductions failed to substantiate many items claimed on his returns artificially reduced his income through the use of sham trusts and as is discussed below in connection with the court’s consideration of sec_6673 sanctions maintained positions on his returns in his petition and through and after trial of this case that were frivolous petitioner argues that no accuracy-related_penalty should be imposed because he acted in good_faith upon the advice of his tax advisers we disagree while sec_6664 provides for relief from penalties where the taxpayer shows good_faith and reasonable_cause for the understatement mere reliance on advisers is not sufficient to establish good_faith and reasonable_cause sec_1_6664-4 income_tax regs reliance on the advice of a professional tax advisor does not necessarily demonstrate reasonable_cause and good_faith petitioner claims he reasonably relied on henkell the shelter promoter in creating his trust shelters petitioner states that there was no adverse information surrounding robert henkell and his extensive trust business at the time dr edwards - - relied on him and his advice robert henkell before his irs downfall was a leader in the trust business it is well established that taxpayers generally cannot reasonably rely on the professional advice of a tax_shelter promoter see 39_f3d_402 2d cir appellants cannot reasonably rely for professional advice on someone they know to be burdened with an inherent conflict of interest affg tcmemo_1993_480 115_tc_43 reliance may be unreasonable when it is placed upon insiders promoters or their offering materials or when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about 92_tc_958 affd without published opinion 921_f2d_280 9th cir such reliance is especially unreasonable when the advice would seem to a reasonable person to be too good to be true 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 90_tc_960 affd without published opinion 899_f2d_18 9th cir gale v commissioner tcmemo_2002_54 this is another case of too good to be true petitioner could not reasonably have believed that he could transfer fully depreciated_property to the trusts without recognizing gain and - - thereby give the trusts a stepped-up_basis upon which to take additional_depreciation deductions nor could he have reasonably believed he could successfully use the trusts to come close to zeroing out his taxable_income and his federal_income_tax liabilities at a minimum advice to that effect would cause a reasonable person to seek independent confirmation from a reliable and disinterested adviser moreover in the case at hand petitioner continued to assert the validity of his trusts long after he learned of the invalidity of henkell’s trust schemes petitioner also argues that respondent committed a misdeed by determining deficiencies substantially in excess of the amounts that ultimately will be redetermined and that respondent’s misdeed should mitigate petitioner’s liability for penalties petitioner cites no authority for his argument it is dead wrong and has no basis in fact or law petitioner failed to maintain and to produce to respondent in response to respondent’s proper requests records to substantiate his income and expenses respondent did not commit a misdeed in reconstructing petitioner’s income and disallowing his deductions after petitioner failed to produce proper records to support his return positions we uphold respondent’s determinations that petitioner is liable for accuracy-related_penalties under sec_6662 a penalties under sec_6673 a sec_6673 allows the tax_court to impose a penalty of up to dollar_figure payable to the united_states when a a taxpayer institutes or maintains a proceeding primarily for delay b the taxpayer’s position in the proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies sec_6673 allows the tax_court to require counsel who unreasonably and vexatiously multiply the proceedings before the tax_court to pay the other party’s excess costs expenses and attorney’s fees respondent has asked us to impose sec_6673 a penalties against petitioner because he made frivolous or groundless arguments regarding the delpit issue the scar issue the agency issue and until days before posttrial briefs were due the abusive trust issue in reply petitioner argues these were all strong and proper legal arguments of first impression in his reply brief petitioner asks us to include in our opinion a detailed ruling on each of these issues we consider each of these arguments----and petitioner’s request--in deciding whether to impose sec_6673 sanctions against petitioner and sec_6673 a sanctions against petitioner’s counsel the delpit issue petitioner argued throughout the case despite the court’s -- - admonitions that the argument was without merit as a matter of law that the notice_of_deficiency should be invalidated because respondent failed to send a preliminary 30-day_letter to petitioner and failed to offer other administrative hearings before issuing the notice_of_deficiency petitioner bases his argument on 18_f3d_768 9th cir the issue in dispute in delpit had nothing to do with the validity of a notice_of_deficiency the issue in delpit was whether an appeal from a decision of the tax_court constitutes the commencement or continuation of a judicial administrative or other action or proceeding against the debtor id pincite within the meaning the u s c sec_362 the automatic_stay in bankruptcy in dicta the court_of_appeals in delpit described the usual procedure in tax cases under the income_tax assessment procedure a taxpayer is barred from petitioning the tax_court until he has first participated in a number of administrative proceedings that are initiated against him these proceedings include an audit a meeting with a revenue_agent and a supervisor a 30-day_letter preliminary notice formal proceedings before the irs appeals_division and a 90-day letter notice_of_deficiency these proceedings may continue with the taxpayer's request to the tax_court to remove or reduce the deficiency assessment and next an appeal by one party or the other to the court_of_appeals id petitioner asserts that the court of appeals’ general description of ordinary tax_procedure in dicta in delpit constitutes authority for invalidating the notice_of_deficiency -- -- if the ordinary procedure is not followed petitioner cites no case no statute no regulation and no other relevant authority to support his argument the internal_revenue_code and the regulations do not require the commissioner to send a preliminary 30-day_letter or to hold an administrative appeals hearing before issuing a notice_of_deficiency a 30-day_letter and an opportunity for an appeals hearing is a matter of administrative practice and procedure and not a requirement of law it is hornbook law that interpretive rules general statements of policy or rules of agency organization procedure or practice are not binding upon an agency 441_us_281 in making his argument petitioner and his counsel fail to cite the long unbroken line of cases stretching back nearly years rejecting petitioner’s argument for example in a recent unpublished opinion in 12_fedappx_606 9th cir affg tcmemo_2000_26 the court of ‘petitioner in his petition and brief also cited in re universal life church inc bankr bankr e d cal 476_us_926 and 806_f2d_1262 5th cir in support of his argument that the notice_of_deficiency is invalid because respondent failed to follow his administrative guidelines we do not see and petitioner made no effort to explain the relevance of the universal life church lyng and fano cases to his argument that the notice_of_deficiency respondent issued is invalid because respondent failed to provide petitioner with a preliminary 30-day notice or an opportunity for a hearing before an appeals officer -- - appeals for the ninth circuit stated we further reject greene’s contention that the tax_court lacked jurisdiction over him because the irs issued a notice_of_deficiency without first sending him a 30-day_letter or without conducting formal proceedings before the irs appeals_division the tax court’s jurisdiction does not depend upon any preliminary proceedings but requires only issuance of a valid deficiency_notice see 998_f2d_1514 9th cir because a taxpayer is entitled to a de novo proceeding in the tax_court upon the filing of a timely petition for review this court will not look behind a deficiency_notice to guestion the procedures leading to a determination id see also 478_f2d_398 5th cir 30-day_letter directory not mandatory and therefore not required 450_f2d_529 10th cir failure to offer appeals hearing directory not mandatory affg tcmemo_1970_201 304_f2d_560 4th cir compliance with procedural rules is not essential to the validity of a notice_of_deficiency 300_f2d_859 9th cir the 30-day_letter invites the taxpayer to come in and see the commissioner and ‘argue’ with him if he wants to do so but the taxpayer is not required to come and the 30-day_letter is not required by statute 269_f2d_292 9th cir 30-day_letter not required_by_law revg and remanding 28_tc_1293 65_tc_511 30-day_letter and administrative hearings are not required 62_tc_324 we will not look into respondent’s alleged failure to issue a 30-day_letter to the petitioners or to afford them a conference before the appellate division lacking any legal authority to support his argument petitioner argues that it would be unfair to require a taxpayer to exhaust his administrative remedies as a condition to being eligible to recover legal fees under sec_7430 where the commissioner fails to give the taxpayer the opportunity to pursue the administrative remedies this concern is easily disposed of by reviewing the language of sec_7430 sec_7430 b requires the taxpayer only to exhaust the administrative remedies available to such party within the internal_revenue_service emphasis added if the commissioner does not provide an available administrative remedy then the taxpayer’s rights are not impaired by the failure to pursue that remedy in light of the overwhelming body of specific authority rejecting petitioner’s argument the lack of any legal support for petitioner’s argument and the lack of any genuine basis for seeking a change in the law we hold that petitioner’s delpit argument is frivolous and groundless within the meaning of sec_6673 b ’ ‘by a parity of reasoning as well as the lack of a specific provision in sec_6673 for imposition of a penalty against continued the scar issue petitioner argues that the notice_of_deficiency should be held invalid under the standard set forth in 814_f2d_1363 9th cir revg 81_tc_855 because respondent’s determination in the notice_of_deficiency was not adequately explained and because respondent disallowed all of petitioner’s deductions without making a sufficient attempt to identify the deductions to which petitioner was entitled petitioner’s and his counsel’s misunderstanding of the scar opinion is so obvious as to constitute willful obtuseness see coleman v commissioner f 2d 7th cir in scar the commissioner issued the taxpayers a notice_of_deficiency adjusting income in the amount of dollar_figure for partnership - nevada mining project the taxpayers had nothing to do with a nevada mining project partnership the commissioner admitted that the notice_of_deficiency was issued in error but sought to proceed to collect other_amounts not referenced in the notice_of_deficiency that the commissioner claimed the taxpayers owed citing the general_rule that courts do not look behind the notice_of_deficiency the tax_court held that the notice of ‘ continued the commissioner petitioner’s motion for imposition of a penalty on respondent under sec_6673 will be denied -- - deficiency was effective to confer on it jurisdiction to determine the correct deficiency owing by the taxpayer scar v commissioner t c pincite the court_of_appeals for the ninth circuit reversed holding that a notice_of_deficiency is invalid if it shows on its face that no determination of tax owing by the taxpayer was made the court_of_appeals stated we agree with the tax_court that no particular form is required for a valid notice_of_deficiency and the commissioner need not explain how the deficiencies were determined the notice must at a minimum indicate that the irs has determined the amount of the deficiency the question confronting us is whether a form letter that asserts that a deficiency has been determined which letter and its attachments make it patently obvious that no determination has in fact been made satisfies the statutory mandate scar v commissioner f 2d pincite fn ref and citations omitted in 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 the court_of_appeals for the ninth circuit explained its scar opinion and the limitation thereon announced in 875_f2d_1396 9th cir as follows as a general_rule however we will not look behind a deficiency_notice to question the commissioner's motives and procedures leading to a determination id pincite we recognized an exception to this rule in scar where the notice_of_deficiency revealed on its face that a determination had not been made using the taxpayer's return -- -- we later emphasized in clapp v commissioner however that the kind of review exercised in scar is applicable only where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination in clapp we determined that the notices of deficiency were adequate to establish jurisdiction where they indicated various adjustments to income and the fact that these adjustments were based upon the disallowance of deductions the taxpayers in clapp attempted to show that the commissioner had not made an actual determination of their deficiency by introducing internal irs documents which suggested that at the time the notices were issued the irs had not decided which legal theory it would rely upon to secure a deficiency judgment we nevertheless refused to question the commissioner's determination because there was no indication on the face of the notices that a determination had not been made the disallowed deductions did not refer to unrelated entities nor had the tax_rate been arbitrarily set emphasis added citations omitted see also johnston v commissioner tcmemo_2000_315 the court has limited the application of scar to the narrow circumstances where the notice_of_deficiency reveals on its face that no determination was made in 152_f3d_1181 9th cir affg tcmemo_1996_72 the court_of_appeals for the ninth circuit made clear that all the commissioner must do is examine the taxpayer’s returns and consider the taxpayer’s deductions recently in an unpublished opinion the court_of_appeals for the ninth circuit in a case argued by petitioner’s counsel rejected petitioner’s argument that scar applies where as in the case at hand the notice_of_deficiency shows how the deficiency was computed 25_fedappx_566 9th cir - - petitioner’s contention that the notice_of_deficiency is invalid because respondent did not adequately explain the basis for his determination was specifically rejected in the scar opinion itself the commissioner need not explain how the deficiencies were determined scar v commissioner f 2d pincite similarly petitioner’s contention that the blanket denial of deductions renders the notice_of_deficiency invalid was rejected by the court_of_appeals for the ninth circuit in both clapp v commissioner supra and kantor v commissioner supra petitioner does not allege that the notice_of_deficiency shows on its face that the determination relates to another person or that the tax_rates were arbitrarily set petitioner’s allegation that the notice_of_deficiency was erroneous or even arbitrary does not raise a proper challenge to its validity under scar petitioner’s counsel should have known after only a cursory reading of the cases that the scar exception does not apply to the case at hand we also reject out of hand petitioner’s unsupported argument that respondent acted improperly in disallowing all deductions in the notice_of_deficiency respondent made more than reasonable efforts to obtain from petitioner records to support the deductions that petitioner had claimed on his tax returns petitioner refused to produce documentation to support his deductions he made unwarranted demands on respondent to reply -- - in writing to his frivolous and improper questions petitioner’s contention that 814_f2d_1363 9th cir supports his argument is dead wrong petitioner’s argument that the notice_of_deficiency is invalid because respondent did not make additional efforts to verify petitioner’s claimed deductions after petitioner refused to substantiate them is frivolous and groundless within the meaning of sec_6673 b the agency issue petitioner has devoted pages of his 12-page reply brief to arguing that the internal_revenue_service is not an agency of the united_states presumably petitioner intends by this argument to suggest that respondent has no authority to determine or collect petitioner’s income_tax deficiencies in support of his argument petitioner quotes a footnote from the supreme court’s opinion in chrysler corp v brown u s pincite ndollar_figure a single page of an answer toa complaint allegedly filed by the united_states in an idaho district_court case entitled diversified metal prods inc v t- bow co trust aftr 2d ustc par big_number d idaho citing at note 342_us_512 petitioner’s argument is tax_protester gibberish it’s bad enough when ignorant and gullible or disingenuous taxpayers utter a7 - tax_protester gibberish it’s much more disturbing when a member of the bar offers tax_protester gibberish as a substitute for legal argument the internal_revenue_service is an agency of the united_states department of the treasury sec_7801 sec_7803 sec_7801 provides that the administration and enforcement of this title shall be performed by or under the supervision of the secretary_of_the_treasury sec_7803 provides for the appointment of a commissioner of internal revenue under the department of the treasury sec_7803 provides that the commissioner of internal revenue shall among other things administer manage conduct direct and supervise the execution and application of the internal revenue laws or related statutes and tax conventions to which the united_states is a party sec_7804 authorizes the commissioner to employ supervise and direct subordinate persons to administer and enforce the internal revenue laws these sections of the internal_revenue_code dispel any notion that the internal_revenue_service is not authorized to administer and enforce the internal revenue laws the supreme court recognized in 400_us_517 that the internal_revenue_service is organized to carry out the broad responsibilities of the secretary_of_the_treasury under sec_7801 of the code for the administration and enforcement of the internal revenue -- - laws courts have repeatedly rejected as frivolous the argument advanced by petitioner in the case at hand that the internal_revenue_service is not a governmental agency in 596_fsupp_141 n d ind the court stated it is clear that the secretary_of_the_treasury has full authority to administer and enforce the internal_revenue_code sec_7801 and has the power to create an agency to administer and enforce the laws see sec_7803 pursuant to this legislative grant of authority the secretary_of_the_treasury created the irs sec_601_101 the end result is that the irs is a creature of positive law because it was created through congressionally mandated power by plaintiff's own positive law premise then the irs is a validly created governmental agency and not a private corporation in 899_fsupp_471 d nev the court stated the court finds there is no basis in fact for salman's contention that the irs is not a government agency of the united_states in short salman's action is wholly frivolous and this court must dismiss it with prejudice in kay v summers aftr 2d ustc par big_number at big_number d nev the court held the plaintiff’s contention that the internal_revenue_service is some sort of private corporation not a government agency to be frivolous see also 696_f2d_1269 11th cir clearly the internal_revenue_service is a ‘department or agency’ of the united_states thomson v united_states aftr 2d ustc par big_number at big_number s d fla --- - the internal_revenue_service is a ‘department or agency’ of the united_states in malone v commissioner tcmemo_1998_372 we imposed sanctions totaling dollar_figure against the taxpayers for advancing frivolous arguments including the argument that the internal_revenue_service is not an agency of the united_states contrary to petitioners’ argument there is in fact and in law an irs in brandt v commissioner tcmemo_1993_411 we imposed sec_6673 sanctions of dollar_figure for meritless arguments disputing the internal revenue service’s authority petitioner cited none of these authorities to the court furthermore the authorities petitioner cited do not support his argument the issue in 441_us_281 was whether chrysler could maintain an action to enjoin the secretary of labor from making public reports that chrysler as a government contractor was required to file to show compliance with federal affirmative action guidelines one of the issues considered by the court was whether disclosure was prohibited by the trade secrets act u s c sec the court noted that the origins of the modern trade secrets act could be traced to an act barring government revenue officers from making unauthorized disclosure of a taxpayer’s business information the court noted that the act was repealed in in a footnote the court made a historical -- - reference to the difference between the manner in which revenue officers operated in the 19th century and the way they operate today there was virtually no washington bureaucracy created by the act of july ch 12_stat_432 the statute to which the present internal_revenue_service can be traced researchers report that during the civil war percent of the operations of the bureau of internal revenue were carried out in the field-- including the assessing and collection_of_taxes the handling of appeals and punishment for frauds -- and this balance of responsibility was not generally upset until the 20th century l schmeckebier f eble the bureau of internal revenue agents had the power to enter any home or business establishment to look for taxable property and examine books of accounts information was collected and processed in the field it is therefore not surprising to find that congressional comments during this period focused on potential abuses by agents in the field and not on breaches of confidentiality by a washington-based bureaucracy id pincite n petitioner’s counsel quotes this footnote as support for her argument that the internal_revenue_service is not a governmental agency we are unable to discern how the footnote or the chrysler corp opinion in any way supports petitioner’s argument that the internal_revenue_service is not an agency of the united_states petitioner next claims that in diversified metal prods inc v t-bow co trust aftr 2d ustc par big_number d idaho the united_states admitted that the internal_revenue_service was not an agency and the court based its decision on that admission the issue in diversified metal was -- - whether the united states’ tax_lien had priority over other claims to funds held in the name of a third party the united_states claimed the third party was the alter ego of the taxpayer debtor and that its tax_lien therefore attached to the funds the court agreed with the united_states petitioner apparently relies on the following footnote in the diversified metal opinion to support his position the internal_revenue_service and not the united_states was originally named as defendant in this action however the united_states is correct that the internal_revenue_service has no capacity to sue or be sued 342_us_512 96_led_534 72_sct_410 therefore the united_states is properly substituted for the internal_revenue_service in this action id pincite n ustc par big_number at big_number n in 342_us_512 a discharged employee of the veterans administration sued the united_states civil service commission for reinstatement the court held that congress has not constituted the commission a body corporate or authorized it to be sued eo nomine id pincite the court also stated when congress authorizes one of its agencies to be sued eo nomine it does so in explicit language or impliedly because the agency is the offspring of such a suable entity id pincite by citing blackmar in support of its decision that the on brief petitioner grossly mischaracterizes this footnote as directing that the cause of action should be against the commissioner of internal revenue personally since he is not responsible for the conduct of others claiming to act under his authority - - internal_revenue_service could not be sued eo nomine the district_court in diversified metal merely drew a parallel in that respect between the internal_revenue_service and the united_states civil service commission nothing in the district court’s opinion supports petitioner’s argument that the internal_revenue_service is not an agency of the united_states or that it lacks authority to administer and enforce the internal revenue laws in sum the statutory authority of the commissioner and the internal_revenue_service is indisputable the courts have repeatedly held that the internal_revenue_service is an authorized agency of the united_states and rejected as frivolous arguments to the contrary petitioner cited no genuine authority for his position and failed to cite the substantial body of contrary authority directly on point finally petitioner failed to make a nonfrivolous argument for the extension modification or reversal of existing law or the establishment of new law petitioner’s argument that the internal_revenue_service is not an agency of the united_states and is not authorized to administer and enforce the internal revenue laws is frivolous and groundless within the meaning of sec_6673 b the abusive trusts petitioner conceded after trial and before the parties’ posttrial briefs were due that the trusts should be disregarded for federal_income_tax purposes in his federal_income_tax -- - returns for the years in issue and throughout the trial however petitioner continued to assert that the trusts were separate entities for federal_income_tax purposes respondent contends that petitioner’s position was frivolous and that we should impose sanctions on petitioner under sec_6673 for maintaining that position petitioner argues that we should not impose sanctions because he maintained his position in good_faith and in reliance on the promoter of the trusts henkell who petitioner claims was a leader in the trust business and master-trust maker of his time before being fined and enjoined from providing trust advice in 202_f3d_1093 9th cir the positions taken by petitioner before this court were taken and continued long after henkell had been fined and enjoined from further promoting his abusive trusts respondent provided petitioner with copious citations of our prior cases holding trusts like his to be invalid abusive trusts moreover as discussed above in connection with the accuracy-related_penalties reliance on the opinion of a shelter promoter regarding the validity of the shelter is as a general matter not reasonable reliance goldman v commissioner f 3d pincite neonatology associates p a v commissioner t c pincite marine v commissioner t c pincite such - - reliance is especially unreasonable when the advice would seem to a reasonable person to be too good to be true see eg pasternak v commissioner f 2d pincite 90_tc_960 gale v commissioner tcmemo_2002_54 a reasonable person would find henkell’s advice to be too good to be true at a minimum such advice would cause a reasonable person to seek independent counsel at trial petitioner sought to defend the trusts as established for asset protection purposes rather than tax_avoidance however petitioner’s testimony concerning the asset protection benefits of the trusts was ill-conceived and legally erroneous even at the time of trial he had not thought through the asset protection benefits of using the trusts we did not find petitioner’s alleged asset protection motivations to be credible petitioner’s argumentative demeanor while testifying at trial evidenced an intent to justify the creation of the trusts by diverting the court’s attention from his tax_avoidance motives petitioner redeemed himself to some extent however by conceding the issue before the parties’ briefs were due petitioner’s late concession is better than none at all we will for example petitioner testified to his alleged understanding that he would avoid personal liability for causing an automobile accident if the vehicle he was driving had been transferred into a_trust - -- take petitioner’s belated concession into account in setting any penalties that should be imposed sec_6673 penalties against petitioner we agree with respondent that petitioner should be penalized under sec_6673 many of the positions he took when he instituted this proceeding and maintained throughout this proceeding were frivolous or groundless petitioner’s delpit scar and agency arguments were entirely without merit petitioner’s insistence during most of the case on the validity of the trusts in the face of overwhelming contrary legal authority was unjustified we also believe that petitioner’s failure before the commencement of this case to comply with respondent’s requests for records both his own records and the trusts’ records which he controlled and the unreasonable demands he made on respondent for answers to clearly frivolous and improper questions constitutes a failure to pursue available administrative remedies had he produced his records when requested by respondent there would have been fewer disputed issues at the commencement of this case and the trial would have been shorter and far better organized as a mitigating factor petitioner made reasonable attempts to cooperate with respondent during the trial resulting in stipulations to many of the issues originally in dispute - - because the court 1s raising sua sponte the question whether petitioner’s counsel should be liable for costs under sec_6673 we will defer setting the penalties to be imposed on petitioner under sec_6673 until the parties have responded to the court’s inquiries into respondent’s excess costs attributable to the conduct of petitioner and his counsel sec_6673 liability of petitioner’s counsel originally the tax law provided for an award of damages only against a taxpayer who instituted a case primarily for delay see revenue act of ch sec_911 sec_44 stat part iit the damages provision was later adopted as sec_6673 of the internal_revenue_code of in congress added sec_6673 to provide for an award of costs expenses and attorneys’ fees against an attorney where an attorney including an attorney appearing on behalf of the commissioner has unreasonably and vexatiously multiplied the proceedings in any case omnibus budget reconciliation act of publaw_101_239 sec a 103_stat_2400 sec_6673 a is derived from sec of the judicial code u s c sec see h rept pincite0 in 99_tc_533 we noted the dearth of opinions interpreting and applying sec_6673 and relied upon caselaw under u s c sec for - - the level of misconduct justifying sanctions the language of u s c sec 1927' is substantially identical to that of sec_6673 and the two statutes serve the same purposes in different fora see 289_f3d_452 7th cir affg 116_tc_111 harper v commissioner supra pincite the interpretation given sec_6673 and u s c sec has historically been the same in harper v commissioner supra we found that while most courts of appeal require a finding of bad faith as a condition for imposing sanctions under u s c sec a few have adopted the lesser standard of recklessness id pincite the court_of_appeals for the ninth circuit the venue for an appeal in the case at hand has occasionally stated that sanctions under u s c sec are appropriate where the attorney conduct multiplying the proceedings was reckless b k 276_f3d_1091 9th cir 239_f3d_989 9th cir 766_f2d_1342 9th cir because we find petitioner’s counsel’s conduct satisfies the condition for a finding of bad faith as formulated by the court_of_appeals for the ninth circuit we need not decide whether u s c sec provides that any attorney x who so multiplies the proceedings in any case unreasonably and vexatiously may be required by the court to satisfy personally the excess costs expenses and attorneys’ fees reasonably incurred because of such conduct -- - recklessness without more would justify the imposition of sanctions under sec_6673 see eg 115_tc_523 dixon v commissioner tcmemo_2000_116 in the view of the court_of_appeals for the ninth circuit bad faith is present when an attorney knowingly or recklessly raises a frivolous argument in re keegan mgmt co sec litig 78_f3d_431 9th cir 792_f2d_858 9th cir this is consistent with the notion that a member of the bar should be deemed to have the ability to recognize a frivolous argument when he or she encounters it while we have some doubt that ms spaid intended to harass respondent we have no doubt she knowingly and recklessly made frivolous arguments in pretrial memoranda at trial and in posttrial briefs all litigants especially members of the bar who have received training in law and professional responsibility are expected to read the cases cited for the court to assure that those cases remain current and to advance only those legal arguments that are warranted by existing law by nonfrivolous argument for its extension modification or reversal or by the establishment of new law see eg fed r civ p b 791_f2d_68 7th cir the purpose of sec_6673 and sec_6702 like the purpose of rule sec_11 --- - and and of sec of u s c 1s to induce litigants to conform their behavior to the governing rules regardless of their subjective beliefs groundless litigation diverts the time and energies of judges from more serious claims it imposes needless costs on other litigants once the legal system has resolved a claim judges and lawyers must move on to other things they cannot endlessly rehear stale arguments petitioner’s counsel continued to advance the delpit scar and agency issues long after being warned that the issues were frivolous and would not be considered by the court petitioner’s counsel persisted in raising these issues and requesting that we rule on them even after petitioner stipulated that they were no longer issues in the case in making these arguments petitioner’s counsel cited no relevant supporting authority and either failed to perform the basic_research to discover or failed to disclose the substantial body of authority specifically rejecting her arguments as frivolous we are mindful that there can be a thin line between zealous advocacy and frivolity the court must avoid hindsight review of the claim to resolve all doubts in favor of the signer and to refrain from imposing sanctions where such action would stifle the enthusiasm or chill the creativity that is the very lifeblood of the law 780_fsupp_136 s d n y discussing sanctions under fed r civ p -- - we do not intend by our ruling to stifle the enthusiasm or chill the creativity of counsel for taxpayers in this court we simply expect petitioner’s counsel to read the authorities she cites for us to perform sufficient legal research to assure that her arguments are not bogus and to explain the reasoning behind her arguments we recognize that petitioner originally appeared in this case by filing his petition pro_se petitioner’s counsel appeared on his behalf shortly after this case was set for trial some of the frivolous arguments that petitioner’s counsel advanced during and after trial were originally contained in the petition such as the delpit issue and the validity of the trusts for federal_income_tax purposes others were added after her appearance such as the scar and agency issues we of course should not and do not hold petitioner’s counsel responsible for positions taken by petitioner before counsel’s appearance however once counsel appears in the case counsel has an obligation to proceed in accordance with the applicable rules of professional conduct an attorney cannot advance frivolous arguments to this court with impunity even if those arguments were initially developed by the client petitioner’s counsel is liable only for the results of her own improper conduct and is not liable for actions taken by petitioner before her appearance in the case -- - we therefore determine that it is appropriate for us to require petitioner’s counsel noel w spaid to pay personally such excess costs expenses and attorney’s fees as have been reasonably incurred by respondent as a result of the matters identified above respondent will be ordered to submit an affidavit of such costs expenses and attorney’s fees within days for consideration by the court the affidavit should be itemized in sufficient detail to make clear how the time spent by respondent in each instance was causally related to the frivolous arguments or other sanctionable behavior of petitioner’s counsel respondent’s affidavit in a separate section should identify any_action or nonaction by petitioner and his counsel which even though not a ground for increasing the penalty to be imposed on petitioner’s counsel imposed additional costs expenses and attorney’s fees on respondent petitioner and his counsel will be permitted to file objection or objections to respondent’s affidavit within calendar days after the affidavit is filed to reflect the foregoing an appropriate order will be issued and decision will be entered under rule appendle david edwards m d srvc sup med equip take five real_estate mede-cine movie equip ase revocable_living_trust _- _- financial flow of common- law trust systems irrevocable discretionary complex trusts trust income expense flow david edwards m d claw scott sierra malpaso claw lap take five sol trust upstreaming upstreaming personal investment other real focus function trust- trust- residence trust estate_trust equipment service trust trust automobile supplies income rent or payments rent from sale rest or k-1 dividends lease for services other trusts proceeds lease from other contracts w or supplies corporations interest sale trusts business accounts tenants dividends proceeds receivables or businesses expenses lease or purchase of normal purchase of advertising normal contract supplies mortgage investments mortgage charitable payments account taxes dividend to taxes contributions expenses to receivables maintenance focus trust maintenance k-1 dividends maintain inventory at insurance improvements to beneficiary equipment standard supplies insurance educational gas resell at depreciation supplies expenses supplies profit repairs depreciation medical repairs dividend to utilities repairs insurance rent to focus trust add ons utilities medical other trusts improvements add ons payments dividend to furniture improvements focus trust dividend to furniture abnormal focus trust fixtures life_insurance dividend to premiums abnormal focus trust t v newspaper phone assets held equipment contracts residence stocks property ubis in other etc trusts depreciation equipment none residence none property none furniture prior to the end of the calendar tax_year a_trust can reduce its taxable_income by paying trustee fees or wages to employees w-2 a_trust can also make unlimited charitable_contributions with a write-off of up to of the trust income after calendar_year end distributions to the income beneficiaries people distribute days if there is still taxable_income remaining in your trust a_trust has until march 5th to make beneficiaries and further reduce or eliminate trust distributions are made on a fiduciary k-1 form to one or more of the if the taxable_income stays in the trust taxed at the trust's tax_rate which increases very rapidly however a_trust is only taxed on income it actually keeps not on net_income earned then it will be unlike doesn't
